Vila v NYC Hous. Auth. (2019 NY Slip Op 04099)





Vila v NYC Hous. Auth.


2019 NY Slip Op 04099


Decided on May 28, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 28, 2019

Friedman, J.P., Gische, Tom, Webber, Gesmer, JJ.


9430 303913/10

[*1]Xiomara Vila, Plaintiff-Appellant,
vNYC Housing Authority, Defendant-Respondent.


Frekhtman & Associates, Brooklyn (Eileen Kaplan of counsel), for appellant.
Herzfeld & Rubin, P.C., New York (Sharyn Rootenberg of counsel), for respondent.

Order, Supreme Court, Bronx County (Llinet M. Rosado, J.), entered on or about January 10, 2018, which granted defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff alleges that she suffered emotional and psychological injury as a result of defendant's negligence. However, she made no such allegation in the notice of claim. Accordingly, we need not reach any other issues.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 28, 2019
CLERK